Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 1 of 41 PageID 1550



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 SPIGOT,    INC.,     POLARITY
 TECHNOLOGIES     LTD.,    and
 EIGHTPOINT      TECHNOLOGIES
 LTD.,

            Plaintiffs,

 v.                                 Case No:   2:18-cv-764-FtM-29NPM

 JEREMY MATTHEW HOGGATT and
 MEDIAVO, INC.,

            Defendants.



                             OPINION AND ORDER

       This matter comes before the Court on defendants’ Motion to

 Dismiss For Lack of Personal Jurisdiction, For Improper Venue and,

 Alternatively, for Failure to State a Claim Upon Which Relief Can

 Be Granted (Doc. #89), filed on January 31, 2020, following a

 period   of   jurisdictional     discovery.       Plaintiffs    filed    an

 Opposition (Doc. #90) on February 14, 2020.

       On January 17, 2020, plaintiffs filed the First Amended

 Complaint (Doc. #88), which asserts two claims: (1) violation of

 the Florida Uniform Trade Secrets Act (“FUTSA”), §§ 688.001-.009,

 Fla. Stat. (Count One); and (2) violation of the Defend Trade

 Secrets Act (“DTSA”), 18 U.S.C. § 1836 (Count Two).             Defendants

 argue that dismissal is proper because (1) the Court lacks personal

 jurisdiction over either defendant, (2) venue is improper in
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 2 of 41 PageID 1551



 Florida, and (3) plaintiffs fail to state a claim against either

 defendant.        (Doc. #89, pp. 13-22.)    Plaintiffs respond that each

 of these arguments is without merit.         (Doc. #90, pp. 17-20.) 1    For

 the reasons set forth below, with one exception the motion is

 denied.

                                        I.

       According to the First Amended Complaint (Doc. #88):

       Plaintiff Spigot, Inc. (Spigot) is a Nevada corporation with

 its principal office located in Fort Myers, Florida; plaintiff

 Polarity Technologies Ltd. is a Cyprus company with its principal

 place of business in Cyprus; and plaintiff Eightpoint Technologies

 Ltd. is a Cayman Islands company with its principal place of

 business     in    the   Cayman   Islands   (Id.   ¶¶   1-3)   (collectively

 plaintiffs.)        Defendant Mediavo, Inc. (Mediavo) is a Delaware

 corporation with its principal place of business in Kansas City,

 Missouri, and defendant Jeremy Hoggatt (Hoggatt) is a resident of

 Missouri and the founder and Chief Executive Officer of Mediavo

 (Id. ¶¶ 4-5) (collectively defendants.)

       This action arises from trade secrets and business strategies

 developed by a non-party formerly known as Adknowledge, Inc.

 (Adknowledge) and purchased by plaintiffs in September, 2016. (Id.


       1The cited page numbers in the motion and response refer to
 the Court’s computer-generated page number at the top of the
 document, not the page number on the bottom of the document.



                                        2
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 3 of 41 PageID 1552



 p. 1.)     Adknowledge was formed in 2002 and has become one of the

 world’s largest privately held digital advertising networks and

 software development companies. (Id. ¶ 13.)         Adknowledge operated

 various interconnected Business Channels (business units) through

 which proprietary information was shared.            (Id.)      Two of the

 Business Channels are relevant to this case:           the Apps Channel,

 which focused on creating, designing, and developing proprietary

 software and web browser applications and extensions for desktop

 computers and mobile phones; and the Email Channel, which focused

 on monetizing emails and email list management.          (Id. ¶¶ 13-17.)

        Adknowledge’s Apps Channel developed certain trade secrets,

 including a Life Time Value (“LTV”) model, an LTV power curve, an

 LTV    multiplier,     proprietary       desktop   extension     products,

 confidential business strategies, confidential advertising and

 marketing strategies, and confidential affiliate business methods.

 (Id. p. 2, ¶¶ 21-29.)        Using these trade secrets, Adknowledge

 monetized nontraditional segments and verticals and developed a

 niche customer list of affiliates and publishers.              (Id. ¶¶ 30,

 31.)      Adknowledge took great measures to protect these trade

 secrets    from   disclosure,   including     confidentiality    and   non-

 disclosure agreements, internal guidelines, and unique user names

 and passwords.    (Id. ¶ 33.)

        Hoggatt joined Adknowledge as Director of Engineering in

 2009, was promoted to Vice President in February, 2011, and was



                                      3
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 4 of 41 PageID 1553



 again promoted in November, 2011 to General Manager in charge of

 the Email Channel.       (Id. ¶¶ 18-20, 42.)     Hoggatt was privy to and

 accessed the Adknowledge trade secrets by virtue of the receipt of

 certain    types    of   emails   and   attendance   at   certain   types   of

 meetings.    (Id. p. 2, ¶¶ 43-45, 49-50.)

       On September 21, 2016, plaintiffs executed an Asset Purchase

 Agreement in which they purchased certain assets from Adknowledge

 and its subsidiary, including the Apps Channel Trade Secrets. (Id.

 p. 2, ¶¶ 32, 35-37.)       Included in the Asset Purchase Agreement was

 a non-competition clause which precluded use of the trade secrets

 being acquired by plaintiffs. (Id. ¶¶ 39-40.) After the purchase,

 all of the Apps Channel Adknowledge employees left Adknowledge and

 joined Spigot, continuing to work on the purchased assets.              (Id.

 ¶ 38.)     Hoggatt was bound by the non-compete provision, but did

 not join Spigot as an employee. (Id. ¶ 38, 41.)

       In October, 2017, Hoggatt left Adknowledge to form Mediavo,

 a digital marketing company that directly competes with plaintiffs

 by distributing desktop extensions to internet users.           (Id. ¶¶ 42,

 51, 54.)    Prior to leaving Adknowledge, Hoggatt is alleged to have

 “aggregated”       and   “improperly    collected”    the   trade   secrets,

 confidential strategies and customer lists at issue, and now he

 and Mediavo are using these items to the detriment of plaintiffs.

 (Id. ¶¶ 60-66, 73, 80-83, 92-94.)




                                         4
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 5 of 41 PageID 1554



                                       II.

        Typically, the Court would address the personal jurisdiction

 issue first, since “[a] court without personal jurisdiction is

 powerless to take further action.” Posner v. Essex Ins. Co., Ltd.,

 178 F.3d 1209, 1214 n.6 (11th Cir. 1999).                  Plaintiffs, however,

 have asserted personal jurisdiction over defendants based in part

 on    operating   a   business   in   Florida        and   on   “tortious   acts”

 defendants allegedly committed within Florida.                  (Doc. #88, ¶¶ 6-

 7.)     A determination that the First Amended Complaint fails to

 state    a   claim,   as   defendants       argue,    would     affect   personal

 jurisdiction. PVC Windoors, Inc. v. Babbitbay Beach Constr., N.V.,

 598 F.3d 802, 808 (11th Cir. 2010) (“In Florida, before a court

 addresses the question of whether specific jurisdiction exists

 under the long-arm statute, the court must determine ‘whether the

 allegations of the complaint state a cause of action.’” (quoting

 Wendt v. Horowitz, 822 So. 2d 1252, 1260 (Fla. 2002)). The Court

 therefore begins with defendants’ Rule 12(b)(6) argument.

      A. Motion to Dismiss Legal Standards

        Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

 must contain a “short and plain statement of the claim showing

 that the pleader is entitled to relief.”              Fed. R. Civ. P. 8(a)(2).

 This obligation “requires more than labels and conclusions, and a

 formulaic recitation of the elements of a cause of action will not

 do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)



                                         5
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 6 of 41 PageID 1555



 (citation omitted).          To survive dismissal, the factual allegations

 must be “plausible” and “must be enough to raise a right to relief

 above the speculative level.”                    Id. at 555l; see also Edwards v.

 Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                               This requires

 “more       than    an     unadorned,        the-defendant-unlawfully-harmed-me

 accusation.”          Ashcroft        v.    Iqbal,       556    U.S.         662,   678    (2009)

 (citations omitted).

        In deciding a Rule 12(b)(6) motion to dismiss, the Court must

 accept all factual allegations in a complaint as true and take

 them in the light most favorable to plaintiff, Erickson v. Pardus,

 551 U.S. 89 (2007), but “[l]egal conclusions without adequate

 factual support are entitled to no assumption of truth,” Mamani v.

 Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

 “Threadbare        recitals      of   the    elements          of   a    cause      of    action,

 supported by mere conclusory statements, do not suffice.”                                 Iqbal,

 556 U.S. at 678.           “Factual allegations that are merely consistent

 with    a    defendant’s         liability        fall    short         of    being      facially

 plausible.”        Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

 Cir. 2012) (citations omitted).                  On the other hand, “[a] claim has

 facial plausibility when the plaintiff pleads factual content that

 allows      the    court    to    draw     the       reasonable     inference         that   the

 defendant is liable for the misconduct alleged.”                              Iqbal, 556 U.S.

 at 678.       Thus, the Court engages in a two-step approach: “When

 there are well-pleaded factual allegations, a court should assume



                                                  6
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 7 of 41 PageID 1556



 their veracity and then determine whether they plausibly give rise

 to an entitlement to relief.”       Id. at 679.

    B. Elements of Florida and Federal Trade Secret Statutes

       Count One of the First Amended Complaint alleges defendants

 violated the Florida Uniform Trade Secrets Act (“FUTSA”), §§

 688.001-.009, Fla. Stat.       Generally, the FUTSA provides that “a

 complainant is entitled to recover damages for misappropriation”

 of a trade secret.      § 688.004(1), Fla. Stat.      “Misappropriation”

 is defined by the FUTSA as certain acquisitions, disclosures, or

 uses of a trade secret:

            “Misappropriation” means:

            (a) Acquisition of a trade secret of another
            by a person who knows or has reason to know
            that the trade secret was acquired by improper
            means; or

            (b) Disclosure or use of a trade secret of
            another without express or implied consent by
            a person who:

            1. Used improper means to acquire knowledge of
            the trade secret; or

            2. At the time of disclosure or use, knew or
            had reason to know that her or his knowledge
            of the trade secret was:

            a. Derived from or through a person who had
            utilized improper means to acquire it;

            b. Acquired under circumstances giving rise to
            a duty to maintain its secrecy or limit its
            use; or

            c. Derived from or through a person who owed
            a duty to the person seeking relief to
            maintain its secrecy or limit its use; or



                                      7
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 8 of 41 PageID 1557



             3. Before a material change of her or his
             position, knew or had reason to know that it
             was a trade secret and that knowledge of it
             had been acquired by accident or mistake.

 § 688.002(2), Fla. Stat.        “[I]mproper means” is defined by the

 FUTSA as:

             “Improper means” includes theft, bribery,
             misrepresentation, breach or inducement of a
             breach of a duty to maintain secrecy, or
             espionage through electronic or other means.

 Id. § 688.002(1).      Finally, “[t]rade secret” is defined in the

 FUTSA as certain types of information:

             “Trade secret” means information, including a
             formula,   pattern,   compilation,   program,
             device, method, technique, or process that:

             (a) Derives independent economic value, actual
             or potential, from not being generally known
             to, and not being readily ascertainable by
             proper means by, other persons who can obtain
             economic value from its disclosure or use; and

             (b) Is the subject of efforts that are
             reasonable under the circumstances to maintain
             its secrecy.

 Id. § 688.002(4).

       Count Two of the First Amended Complaint alleges defendants

 violated the Defend Trade Secrets Act (“DTSA”), which became

 effective May 11, 2016.      18 U.S.C. § 1836.     Under the DTSA, “[a]n

 owner of a trade secret that is misappropriated may bring a civil

 action under this subsection if the trade secret is related to a

 product or service used in, or intended for use in, interstate or




                                      8
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 9 of 41 PageID 1558



 foreign commerce.”     Id. § 1836(b)(1).    A “trade secret” is defined

 by the DTSA as:

            [T]he term “trade secret” means all forms and
            types of financial, business, scientific,
            technical,     economic,      or    engineering
            information,    including    patterns,   plans,
            compilations,    program   devices,   formulas,
            designs, prototypes, methods, techniques,
            processes, procedures, programs, or codes,
            whether tangible or intangible, and whether or
            how   stored,    compiled,    or   memorialized
            physically,    electronically,     graphically,
            photographically, or in writing if—

            (A) the owner thereof has taken reasonable
            measures to keep such information secret; and

            (B)   the  information   derives   independent
            economic value, actual or potential, from not
            being generally known to, and not being
            readily ascertainable through proper means by,
            another person who can obtain economic value
            from the disclosure or use of the information;
            . . . .

 18 U.S.C. § 1839(3).     “Misappropriation” is defined as:

            [T]he term “misappropriation” means-- (A)
            acquisition of a trade secret of another by a
            person who knows or has reason to know that
            the trade secret was acquired by improper
            means; or (B) disclosure or use of a trade
            secret of another without express or implied
            consent by a person who-- (i) used improper
            means to acquire knowledge of the trade
            secret; (ii) at the time of disclosure or use,
            knew or had reason to know that the knowledge
            of the trade secret was--(I) derived from or
            through a person who had used improper means
            to acquire the trade secret; (II) acquired
            under circumstances giving rise to a duty to
            maintain the secrecy of the trade secret or
            limit the use of the trade secret; or (III)
            derived from or through a person who owed a
            duty to the person seeking relief to maintain



                                      9
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 10 of 41 PageID 1559



               the secrecy of the trade secret or limit the
               use of the trade secret; or (iii) before a
               material change of the position of the person,
               knew or had reason to know that-- (I) the trade
               secret was a trade secret; and (II) knowledge
               of the trade secret had been acquired by
               accident or mistake; . . . .

 Id. § 1839(5).       Finally, “improper means” is defined by the DTSA

 as

               [T]he term ‘improper means’--    (A) includes
               theft, bribery, misrepresentation, breach or
               inducement of a breach of a duty to maintain
               secrecy, or espionage through electronic or
               other means; and (B) does not include reverse
               engineering, independent derivation, or any
               other lawful means of acquisition; . . . .

 Id. § 1839(6).

      C. Defendants’ Arguments for Dismissal

        Defendants argue that (1) Count Two should be dismissed to

 the extent any misappropriation is alleged to have occurred prior

 to    May    11,   2016,   the   effective   date   of   the   DTSA;   (2)   the

 information at issue is not a “trade secret” within the meanings

 of either the federal or Florida statute; and (3) the First Amended

 Complaint alleges only access to trade secrets, as opposed to

 wrongful acquisition of trade secrets.               (Doc. #89, pp. 18-22.)

 The Court addresses each in turn.

        (1)    Conduct Pre-Dating DTSA

        The DTSA was enacted on May 11, 2016, and applies to “any

 misappropriation of a trade secret . . . for which any act occurs

 on or after the date of the enactment.”             Defend Trade Secrets Act



                                        10
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 11 of 41 PageID 1560



 of 2016, Pub. L. No. 114-153, § 2(e), 130 Stat. 376, 381-83 (2016).

 Defendants argue that:

       [t]he Complaint depends on allegations that Defendant
       Hoggatt acquired the Subject Information during two
       meetings that took place in Florida. The first of those
       meetings took place in October 2015. The second occurred
       in April 2016. If Hoggatt indeed acquired Subject
       Information during these meetings, he did so prior to
       enactment of the DTSA. So the DTSA does not apply to his
       alleged acquisition.

 (Doc. #89, p. 19 (citations omitted)).

      Defendants rely on Hoggatt’s deposition testimony to establish

 the two Florida meetings, (Doc. #89, p. 19; Doc. #89-3, pp. 41,

 43), but consideration of such evidence is beyond the proper scope

 of a Rule 12(b)(6) motion.      Instead, defendants may only rely upon

 the allegations in the First Amended Complaint.         “A court’s review

 on a motion to dismiss is ‘limited to the four corners of the

 complaint.’”     Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959

 (11th Cir. 2009) (citation omitted)); see also Stanley v. Life

 Ins. Co. of N. Am., 426 F. Supp. 2d 1275, 1278 (M.D. Fla. 2006)

 (“If a party wants to assert arguments and issues that are not

 within the four corners of the complaint, then that party may file

 a Motion for Summary Judgment.”). The allegations in the First

 Amended Complaint do not mention, and are not limited to, the two

 meetings relied upon by defendants in their motion to dismiss.

      It is clear, however, that plaintiffs cannot have a cause of

 action under the DTSA for conduct occurring before its effective




                                      11
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 12 of 41 PageID 1561



 date (May 11, 2016).        This is so both because there was no such

 federal cause of action before that date, and because plaintiffs

 had no interest in the trade secrets, and therefore no standing to

 assert a cause of action, until the September 21, 2016 Asset

 Purchase Agreement.

       The   Supreme   Court   has     established    that      the   “irreducible

 constitutional minimum” of standing consists of three elements:

 the plaintiff must have (1) suffered an injury in fact, (2) that

 is fairly traceable to the challenged conduct of the defendant,

 and (3) that is likely to be redressed by a favorable judicial

 decision.    Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)

 (citations omitted). Plaintiffs, as the parties invoking federal

 jurisdiction, bear the burden of establishing these elements, and

 at the pleading stage, plaintiffs must “clearly . . . allege facts

 demonstrating”      each   element.      Id.    (citations       omitted).    “To

 establish injury in fact, a plaintiff must show that he or she

 suffered ‘an invasion of a legally protected interest’ that is

 ‘concrete    and    particularized’      and    ‘actual     or    imminent,   not

 conjectural or hypothetical.’”           Id. at 1548 (citation omitted.)

 It is undisputed in this case that plaintiffs had no interest in

 the trade secrets developed by Adknowledge until the Asset Purchase

 Agreement was signed on September 21, 2016.

      The    Court   does    not   read      Count   Two   as     asserting    DTSA

 misappropriation based on misconduct occurring before September



                                        12
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 13 of 41 PageID 1562



 21, 2016, or before the May 11, 2016 enactment of the DTSA, even

 though Hoggatt is alleged to have had access to the trade secrets

 before those dates.       Plaintiffs, however, seem to argue to the

 contrary, asserting that “to the extent Defendants engaged in

 wrongful acts prior to the enactment of DTSA, Plaintiffs may still

 recover under the statute as misappropriation post-dates DTSA.”

 (Doc. #90, p. 21.) 2     This is incorrect.       Plaintiffs may state a

 cause of action only for an acquisition, disclosure, or use which

 occurs after May 11, 2016, although evidence of acts before that

 date may be relevant.        See Fin. Info. Techs., Inc. v. iControl

 Sys., USA, LLC, 2018 WL 3391379, *4 (M.D. Fla. June 12, 2018)

 (“Even if a trade secret was acquired or developed prior to May

 11, 2016, a plaintiff may recover where disclosure to the public

 occurred after that date.”).        However, here plaintiffs’ earliest

 date for a cause of action is September 21, 2016, when they are

 alleged to have acquired an interest in the trade secrets.

      Plaintiffs state in their Opposition to the motion that the

 misappropriation in this case is defendants use of their purchased

 proprietary information to create a competing business (Doc. #90,

 pp. 17-18), and cite the allegation in the First Amended Complaint

 that Hoggatt “wrongfully used such information to directly compete




       2This apparently only refers to Hoggatt, since Mediavo did
 not exist until October 19, 2017.



                                      13
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 14 of 41 PageID 1563



 with Plaintiffs by forming Mediavo and using the Trade Secrets to

 target specific users and verticals.”           (Id. p. 18, quoting Doc.

 #88, ¶ 81.) As plaintiffs further stated, Hoggatt left Adknowledge

 in October, 2017, “and on that date he unlawfully absconded with

 Plaintiffs’    Trade   Secrets,    thereafter   forming     Mediavo   to   use

 unlawfully use [sic] and deploy the trade secrets.”              (Doc. #90,

 pp. 20-21.) In multiple places the First Amended Complaint alleges

 Hoggatt     “aggregated”    the   trade   secrets,   quit    employment    at

 Adknowledge, and then used the trade secrets in furtherance of the

 new business.     (Doc. #88, p. 2, ¶¶ 9, 42, 48, 58-59, 61, 66, 69-

 71, 93-94.)     Mediavo was formed on October 19, 2017.          (Doc. #90-

 10, p. 73.)

      Viewing the allegations in the First Amended Complaint in the

 light most favorable to plaintiffs, the Court finds that Count Two

 sufficiently alleges misappropriations that occurred after the

 enactment of the DTSA and after plaintiffs acquired an interest in

 the trade secrets.         To the extent plaintiffs believe the First

 Amended Complaint alleges a cause of action based on defendants’

 conduct occurring prior to September 21, 2016, such portions of

 Count Two are dismissed without prejudice.

       (2)    “Trade Secret”

      Defendants argue that the subject information is not a “trade

 secret” because other than the LTV model, “none of this information

 is secret” and “Plaintiffs made no effort to keep this information



                                      14
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 15 of 41 PageID 1564



 secret.”    (Doc. #89, p. 20.)       Plaintiffs respond that the First

 Amended Complaint sufficiently alleges both that the information

 is secret and that they made reasonable efforts to keep it secret.

 (Doc. #90, pp. 18-20.)

      Generally, both the federal and Florida statutes limit “trade

 secrets” to information that is “secret” in the sense that it is

 not generally known and cannot be readily ascertained by proper

 means. 3    Additionally,    both   statutes   require   that   reasonable

 efforts or measures be taken to keep the information secret. 4




       3Under the FUTSA, “trade secret” means information, that
 “[d]erives independent economic value, actual or potential, from
 not being generally known to, and not being readily ascertainable
 by proper means by, other persons who can obtain economic value
 from its disclosure or use.” § 688.002(4)(a), Fla. Stat.
      Similarly, under the DTSA a “trade secret” means “all forms
 and types of financial, business, scientific, technical, economic,
 or engineering information, . . . if . . . (B) the information
 derives independent economic value, actual or potential, from not
 being generally known to, and not being readily ascertainable
 through proper means by, another person who can obtain economic
 value from the disclosure or use of the information.” 18 U.S.C.
 § 1839(3).
       4Under the FUTSA, to be a trade secret the information must
 also be “the subject of efforts that are reasonable under the
 circumstances to maintain its secrecy.”    § 688.002(4)(b), Fla.
 Stat.
      Similarly, under the DTSA a “trade secret” means “all forms
 and types of financial, business, scientific, technical, economic,
 or engineering information, . . . if--(A) the owner thereof has
 taken reasonable measures to keep such information secret.” 18
 U.S.C. § 1839(3).



                                      15
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 16 of 41 PageID 1565



 Failure      to    sufficiently     plead       either    element    would   require

 dismissal of the cause of action.

      The allegations in the First Amended Complaint sufficiently

 alleged that the information asserted to be “trade secrets” was

 not generally known and cannot be readily ascertained by proper

 means.    See (Doc. #88, p. 2, ¶¶ 21-33.)                While defendants dispute

 the accuracy of these allegations, these factual disputes are for

 another day.        “Whether information constitutes a ‘trade secret’ is

 a question of fact,” Penalty Kick Mgmt. Ltd. v. Coca Cola Co., 318

 F.3d 1284, 1291 (11th Cir. 2003), and “a motion to dismiss is not

 the vehicle to resolve questions of fact,” Becker v. City of Fort

 Myers, 2019 WL 2929326, *2 n.4 (M.D. Fla. July 8, 2019).

      Additionally, the First Amended Complaint sufficiently alleges

 that plaintiffs, as well as Adknowledge, took reasonable steps to

 protect the information. The First Amended Complaint alleges that:

    • When Adknowledge developed the trade secrets, it “took great

       measures to protect” them by (1) requiring all employees to

       sign        confidentiality    and        nondisclosure    agreements,    (2)

       developing        guidelines     and        policies      to    prevent   the

       dissemination of the trade secrets outside of Adknowledge,

       and (3) requiring unique user names and passwords to access

       the information.

    • As part of the Asset Purchase Agreement for the trade secrets,

       all the Apps Channel employees left Adknowledge to join Spigot



                                            16
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 17 of 41 PageID 1566



       and continue working on the purchased assets.

    • Being    aware    the trade    secrets were     “extremely    valuable,”

       plaintiffs insisted the Asset Purchase Agreement contain a

       non-compete clause with Adknowledge to protect plaintiffs’

       investment and “prevent seller restricted parties from using”

       the trade secrets.

 (Doc. #88, ¶¶ 33, 38-40.)          Additionally, plaintiffs specifically

 allege that they took all reasonable steps to protect the trade

 secrets      from     public   disclosure,     including     non-disclosure

 agreements and password protection. (Id. ¶¶ 76, 88.) Again, while

 defendants     disagree    with    the   accuracy   of   these   allegations,

 resolution of such disputes is not appropriate at the motion to

 dismiss stage.      Treco Int’l S.A. v. Kromka, 706 F. Supp. 2d 1283,

 1287 (S.D. Fla. 2010) (“[W]hether a party has taken reasonable

 steps under the circumstances to preserve its trade secrets is a

 factual inquiry that cannot be resolved on a motion to dismiss.”)

      Viewing the allegations in plaintiffs’ favor, the Court finds

 the First Amended Complaint sufficiently alleges the information

 was secret and that reasonable efforts or measures were taken to

 protect the information.

       (3)    “Wrongfully Acquired”

      Finally, defendants argue plaintiffs fail to state claims for

 misappropriation because the First Amended Complaint does not




                                          17
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 18 of 41 PageID 1567



 allege the trade secrets were wrongfully acquired.                  (Doc. #89, p.

 21.)    The Court disagrees.

        Under      both      the      federal       and       Florida      statutes,

 “misappropriation” is defined to include “acquisition of a trade

 secret of another by a person who knows or has reason to know that

 the trade secret was acquired by improper means.”                        18 U.S.C §

 1839(5)(A); § 688.002(2)(a), Fla. Stat.                   Both statutes define

 “improper means” to include theft and breach of a duty to maintain

 secrecy.       18 U.S.C § 1839(6)(A); § 688.002(1), Fla. Stat.

        Here, the First Amended Complaint alleges Hoggatt “aggregated”

 and then took the trade secrets after plaintiffs had purchased

 them, and used the trade secrets at Mediavo to directly compete

 with plaintiffs.          While defendants are correct that the First

 Amended Complaint does not specifically use the word “theft” (Doc.

 #89, p. 21), the reasonable inference is clear.                   Iqbal, 556 U.S.

 at 678.    The Court finds these allegations of misappropriation are

 sufficient.

        Additionally, the First Amended Complaint alleges that Hoggatt

 was bound by the non-disclosure clause in the Asset Purchase

 Agreement      (Doc.     #88,   ¶   41),   which   created    a   duty   which   was

 allegedly breached.         Both the federal and Florida statutes define

 “misappropriation” to include certain disclosures or uses of a

 trade secret by a qualifying person.                     To be liable for such

 disclosure or use of a trade secret, the putative defendant must:



                                            18
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 19 of 41 PageID 1568



     Have “[u]sed improper means to acquire knowledge of the trade

       secret;” or

     “At the time of disclosure or use, knew or had reason to know

       that her or his knowledge of the trade secret was:

          •   a. Derived from or through a person who had utilized

              improper means to acquire it;

          •   b. Acquired under circumstances giving rise to a duty to

              maintain its secrecy or limit its use; or

          •   c. Derived from or through a person who owed a duty to

              the person seeking relief to maintain its secrecy or

              limit its use;” or

     “Before a material change of her or his position, knew or had

       reason to know that it was a trade secret and that knowledge

       of it had been acquired by accident or mistake.”

 § 688.002(2), Fla. Stat.       The DTSA contains a similar provision.

 18 U.S.C. § 1839(5).        The First Amended Complaint sufficiently

 alleges defendants were such qualifying persons.         E.g., (Doc. #88,

 ¶¶ 42-49, 60-61, 80-82, 92-94.)

      Accordingly, the Court finds that the First Amended Complaint

 plausibly sets forth claims for violation of the FUTSA and the

 DTSA. To the extent plaintiffs believe the First Amended Complaint

 alleges a cause of action based in part on conduct occurring prior

 to September 21, 2016, such portions of the claim are dismissed




                                      19
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 20 of 41 PageID 1569



 without       prejudice.        The      Rule    12(b)(6)     motion    to    dismiss    is

 otherwise denied.

                                             III.

        Having found the First Amended Complaint contains sufficient

 allegations for both Counts One and Two to state causes of action,

 the    Court     will        turn   to     defendants’        personal       jurisdiction

 arguments.

    A. Personal Jurisdiction Legal Standards

        “Personal jurisdiction . . . is ‘an essential element of the

 jurisdiction of a district . . . court,’ without which the court

 is ‘powerless to proceed to an adjudication.’”                           Ruhrgas AG v.

 Marathon       Oil    Co.,    526   U.S.    574,       584   (1999)    (quoting    Emp’rs

 Reinsurance Corp. v. Bryant, 299 U.S. 374, 382 (1937)); see also

 Posner, 178 F.3d at 1214 n.6.                        The standard to be applied to

 determine       personal      jurisdiction           may   depend,    however,    on    the

 asserted basis for subject matter jurisdiction.

        Subject matter jurisdiction in this case is now premised upon

 both       complete   diversity       of   citizenship 5       and    federal    question

 jurisdiction.         Because the DTSA does not provide for nationwide

 service of process, the court determines personal jurisdiction




        5
        While the First Amended Complaint does not properly allege
 the citizenship of Hoggatt, alleging only residency instead of
 domicile, the Notice of Removal properly alleges his citizenship
 in Missouri. (Doc. #1, ¶ 14.)



                                                 20
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 21 of 41 PageID 1570



 using the state long-arm statute and the Due Process Clause.           Snow

 v. DirecTV, Inc., 450 F.3d 1314, 1317 (11th Cir. 2006) (citing

 Cable/Home Commc’n Corp. v. Network Prods., Inc., 902 F.2d 829,

 855 (11th Cir. 1990)).       Under such a statute

             [a] federal district court in Florida may
             exercise   personal   jurisdiction    over   a
             nonresident defendant to the same extent that
             a Florida court may, so long as the exercise
             is consistent with federal due process
             requirements. If both Florida law and the
             United States Constitution permit, the federal
             district court may exercise jurisdiction over
             the nonresident defendant.

 Licciardello v. Lovelady, 544 F.3d 1280, 1283 (11th Cir. 2008)

 (citations omitted).        The personal jurisdiction standard in such

 a federal question case thus becomes the same as that applied in

 diversity jurisdiction cases.

             “A   federal   court  sitting  in   diversity
             undertakes a two-step inquiry in determining
             whether personal jurisdiction exists: the
             exercise   of   jurisdiction  must   (1)   be
             appropriate under the state long-arm statute
             and (2) not violate the Due Process Clause of
             the Fourteenth Amendment to the United States
             Constitution.”

 Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1203 (11th Cir.

 2015) (quoting United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274

 (11th Cir. 2009)).

       Procedurally,    to    establish    personal   jurisdiction   over   a

 nonresident defendant, the plaintiff “bears the initial burden of

 alleging in the complaint sufficient facts to make out a prima




                                      21
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 22 of 41 PageID 1571



 facie case of jurisdiction.”         Louis Vuitton Malletier, S.A. v.

 Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013) (quotation omitted).

 The plaintiff must present “enough evidence to withstand a motion

 for directed verdict.”       Stubbs v. Wyndham Nassau Resort & Crystal

 Palace Casino, 447 F.3d 1357, 1360 (11th Cir. 2006) (citation and

 marks omitted).     A directed verdict, now referred to as a judgment

 as a matter of law, is appropriate where “viewing the evidence in

 its entirety and drawing all reasonable inferences in favor of the

 nonmoving party, . . . the nonmoving party failed to make a showing

 on an essential element of his case with respect to which he had

 the burden of proof.”     Smith v. United States, 894 F.2d 1549, 1552

 (11th Cir. 1990) (citations omitted).

       Despite a prima facie showing in a complaint, the defendant

 may   challenge   personal    jurisdiction   by   submitting   affidavits,

 depositions, or other evidence.

             When   a    defendant   challenges   personal
             jurisdiction    “by   submitting    affidavit
             evidence in support of its position, the
             burden traditionally shifts back to the
             plaintiff to produce evidence supporting
             jurisdiction.” Madara v. Hall, 916 F.2d 1510,
             1514 (11th Cir. 1990) (internal quotation
             marks omitted).

 Mosseri, 736 F.3d at 1350.       “Where the plaintiff’s complaint and

 supporting evidence conflict with the defendant’s affidavits, the

 court must construe all reasonable inferences in favor of the

 plaintiff.”     Meier ex rel. Meier v. Sun Int’l Hotels, Ltd., 288




                                      22
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 23 of 41 PageID 1572



 F.3d       1264,   1269    (11th   Cir.   2002).     “If   such   inferences   are

 sufficient to defeat a motion for judgment as a matter of law, the

 court must rule for the plaintiff, finding that jurisdiction

 exists.”       PVC Windoors, Inc., 598 F.3d at 810.

        Unlike a Florida state court 6, a federal district court is

 not required to hold an evidentiary hearing even in the face of

 conflicting evidence as to the facts supporting or challenging

 personal jurisdiction.             Mut. Serv. Ins. Co. v. Frit Indus., Inc.,

 358 F.3d 1312, 1319 n.6 (11th Cir. 2004).                “If, however, the court

 holds an evidentiary hearing to adjudicate the issue of whether

 the court has jurisdiction over the defendant’s person, the court

 determines         the    credibility     of   witness   testimony,   weighs   the

 evidence, and finds the relevant jurisdictional facts.”                        PVC

 Windoors, Inc., 598 F.3d at 810.

    B. Application of Standards

    (1)      Prima Facie Allegations in First Amended Complaint

        Defendants do not appear to assert that plaintiffs have failed

 to meet their initial burden of alleging a prima facie case for

 personal jurisdiction in the First Amended Complaint.                    Rather,

 defendants argue that the allegations purporting to establish




        6
        Dickinson Wright, PLLC v. Third Reef Holdings, LLC, 244 So.
 3d 303, 306 (Fla. 4th DCA 2018) (“When the affidavits cannot be
 harmonized, the trial court must hold a limited evidentiary hearing
 to determine jurisdiction.”)



                                            23
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 24 of 41 PageID 1573



 personal jurisdiction are “false.”                   (Doc. #89, p. 1.)            In any

 event, the Court is satisfied that the allegations in the First

 Amendment       Complaint   relating     to   personal       jurisdiction     present

 enough evidence to withstand a motion for judgment as a matter of

 law.      Therefore, plaintiffs have satisfied their prima facie

 burden.

    (2)     Florida Long-Arm Statute

        Defendants       assert    that    plaintiffs         have   not      factually

 established        personal      jurisdiction         over    either        defendant,

 submitting affidavits and evidence in support of their position.

 The    burden    therefore     shifts    back    to    plaintiffs      to   factually

 establish personal jurisdiction over each defendant.

        The First Amended Complaint alleges three bases on which the

 Court     has    personal      jurisdiction      over    defendants:        (1)     both

 defendants “operated, conducted, engaged in and / or carried on a

 business or business venture in the State of Florida”; (2) both

 defendants “committed tortious acts within Florida, including but

 not    limited     to   misappropriation        of    trade   secrets       and    other

 proprietary, confidential information of the Plaintiffs”; and (3)

 both     defendants     “had   continuous     and     systematic    contacts        with

 Florida by engaging in numerous activities that have had an effect

 in this State.” (Doc. #88, ¶¶ 6, 7, 12.) Plaintiffs have abandoned

 the third ground for personal jurisdiction, which was premised on

 section 48.193(2), Florida Statutes, by failing to pursue it in



                                          24
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 25 of 41 PageID 1574



 their response in opposition to the motion to dismiss.            (Doc. #90,

 pp. 9-16.)

       While the First Amended Complaint does not identify the

 Florida statutes upon which it relies, plaintiffs are clearly

 asserting specific jurisdiction under the first two provisions of

 section 48.193(1)(a), Florida Statutes.            Under section 48.193(1),

 a defendant is subject to jurisdiction in Florida for causes of

 action   arising   from   one   or   more    of   nine   enumerated   Florida-

 connected acts.     The pertinent portions of the statute provide:

       (1)(a) A person, whether or not a citizen or resident of
       this state, who personally or through an agent does any
       of the acts enumerated in this subsection thereby
       submits himself or herself . . . to the jurisdiction of
       the courts of this state for any cause of action arising
       from any of the following acts:

             1. Operating, conducting, engaging in, or carrying
                on a business or business venture in this state
                or having an office or agency in this state.

             2. Committing a tortious act within this state.

 § 48.193(1)(a)(1)-(2), Fla. Stat.           These provisions

             expressly require allegations both: (i) that
             the defendant does one of the enumerated acts
             within Florida, and (ii) that the plaintiff’s
             cause of action “arise from” one of the
             enumerated acts occurring in Florida. See §
             48.193(1)(a), Fla. Stat. (2015). These dual
             requirements—that the defendant’s conduct
             occur in Florida and that the plaintiff’s
             cause of action arises from such Florida
             activity—are known as the statute’s connexity
             requirement.

 Banco de los Trabajadores v. Cortez Moreno, 237 So. 3d 1127, 1135




                                       25
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 26 of 41 PageID 1575



 (Fla. 3d DCA 2018) (citations omitted.)                    The Court is required to

 apply this statute “as would the Florida Supreme Court,” and to

 construe it strictly.           Prunty v. Arnold & Itkin LLP, 753 Fed. App’x

 731, 734 (11th Cir. 2018) (citations omitted).

    (a)      Operating a Business

                      (1)     General Principles

        Florida asserts personal jurisdiction over a defendant under

 this portion of the statute when three elements are satisfied:

 (1) there is a cause of action, (2) arising from, (3) “[o]perating,

 conducting, engaging in, or carrying on a business or business

 venture in [Florida] or having an office or agency in [Florida].”

 § 48.193(1)(a)(1), Fla. Stat.

        As      the   Court    has     determined,    plaintiffs       have   plausibly

 asserted causes of action against both defendants for violation of

 the FUTSA and the DTSA.               Importantly, those causes of action did

 not exist in this case until, at the earliest, September 21, 2016,

 when     the    Asset      Purchase    Agreement     was    signed.      Until   then,

 plaintiffs       had    no    interest    in   the   trade    secrets    created   and

 possessed by Adknowledge, and therefore no standing to assert

 causes of action for misappropriation of such trade secrets.

 Spokeo, Inc., 136 S. Ct. at 1547-48.

        Plaintiffs must also show that the causes of action “arise

 from” the business conducted in Florida.                       “Although the term

 ‘arising from’ does not mean proximately caused by, it does require



                                             26
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 27 of 41 PageID 1576



 direct affiliation, nexus, or substantial connection to exist

 between the basis for the plaintiffs’ cause of action and the

 defendants’    business        activity    in    the   state.”     Gadea    v.   Star

 Cruises,    Ltd.,    949   So.    2d   1143,     1149-50   (Fla.   3d    DCA     2007)

 (citations omitted).

       Finally, plaintiffs must show that, as relevant to this case,

 the causes of action arose from “[o]perating, conducting, engaging

 in, or carrying on a business or business venture in” Florida.

 “[T]he     activities      of    the   defendant[s]        must    be    considered

 collectively and show a general course of business activity in the

 state for pecuniary benefit.”             Horizon Aggressive Growth, L.P. v.

 Rothstein-Kass, P.A., 421 F.3d 1162, 1167 (11th Cir. 2005).                      That

 requirement can be satisfied either by (1) “‘doing a series of

 similar    acts    for   the    purpose     of   thereby   realizing       pecuniary

 benefit,’” or (2) “‘doing a single act for such purpose with the

 intention of thereby initiating a series of such acts.’”                       Wm. E.

 Strasser Constr. Corp. v. Linn, 97 So. 2d 458, 460 (Fla. 1957)

 (quoting Restatement (First) of Judgments § 22 (1942) (emphasis

 omitted)).        “Factors to consider in making this determination

 include: (1) the presence and operation of an office in Florida;

 (2) the possession and maintenance of a license to do business in

 Florida; (3) the number of Florida clients served; and (4) the

 percentage    of    overall      revenue    gleaned     from   Florida     clients.”

 Stonepeak Partners, LP v. Tall Tower Capital, LLC, 231 So. 3d 548,



                                            27
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 28 of 41 PageID 1577



 555 (Fla. 2d DCA 2017) (marks and citations omitted).                “Moreover,

 the term ‘business venture’ is generally applied to one subject

 matter or undertaking while ‘business’ is broader in scope denoting

 a variety of subjects, transactions or undertakings.”                Ferguson v.

 Estate of Campana, 47 So. 3d 838, 842 (Fla. 3d DCA 2010) (marks

 and citations omitted).

       Plaintiffs    assert    that    “Defendants    conducted    business    in

 Florida by targeting business opportunities in this state and

 deploying desktop extensions to Florida consumers, all of which

 generate revenue for Defendants.”            (Doc. #90, p. 11.)      Plaintiffs

 further assert that because Hoggatt testified in deposition that

 he “had to do years of competitive research” in desktop extensions

 or apps in order to form Mediavo, and because he formed Mediavo

 “almost    immediately”      upon    leaving    Adknowledge,     “his   ‘market

 research’    by    definition    had    to    have   taken   place    while   at

 Adknowledge.”       (Id. citing Doc. #90-14, p. 172.)                Plaintiffs

 continue:

             The evidence shows that to that end, and in
             preparation for him absconding with the trade
             secrets from Adknowledge and of the formation
             of Mediavo, Hoggatt attended executive and
             client    meetings     in    Florida,    viewed
             confidential documents containing Plaintiffs’
             trade secrets in Florida, and stole these
             trade secrets to form a direct competitor of
             Plaintiffs. Mediavo then registered to conduct
             business    in   Florida    under    the   name
             HyperConnect Media. Through its d/b/a, Mediavo
             targeted   Florida   consumers   and   deployed




                                        28
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 29 of 41 PageID 1578



             extensions    created   using    Plaintiffs’     trade
             secrets.

 (Id. at 11-12.)

                 (2)   Application of Principles

       First, the Court briefly discusses the facts and factual

 disputes which are not relevant to the personal jurisdiction issue.

 Any acquisition of or exposure to trade secrets by Hoggatt prior

 to September 21, 2016 cannot be relevant to the § 48.193(1)(a)(1)

 inquiry because plaintiffs could not have had a cause of action

 before that date.        Thus, while the Court accepts plaintiffs’

 assertions as to the development and maintenance of the trade

 secrets in Florida, Hoggatt’s knowledge of those trade secrets

 while employed by Adknowledge, Hoggatt’s travel to and meetings in

 Florida while an employee of Adknowledge before September 21, 2016,

 Hoggatt’s management of Adknowledge employees in Florida, and the

 configuration of the floor plan of the Florida office, these

 assertions do not help satisfy plaintiffs’ burden under section

 48.193(1)(a)(1), Florida Statutes.

       Between    September   21,    2016    and   October,   2017,   Hoggatt

 remained an employee of Adknowledge.         Even assuming plaintiffs are

 correct about Hoggatt’s “research” during this time period, there

 are no factual allegations as to Hoggatt’s connection with or

 conduct in Florida during this time period.




                                      29
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 30 of 41 PageID 1579



        In   October,      2017    Hoggatt        left   his     employment     with

 Adknowledge, and according to plaintiffs, “absconded” with their

 trade secrets.        (Doc. #88, p. 14.)      Plaintiffs have satisfactorily

 shown that thereafter:

    •   On   October    19,    2017,    Hoggatt    formed   Mediavo,   Inc.     as   a

        Delaware corporation.           (Doc. #90-10, p. 73.)          Hoggatt was

        listed as the Chairman of Mediavo and its only officer, with

        a Kansas City, Missouri address.            (Id. p. 74.)

    •   In October, 2017, Hoggatt filed an Application by Foreign

        Corporation for Authorization to Transact Business in Florida

        and supporting paperwork.         (Id. p. 72-74.)        Mediavo’s address

        was listed as “c/o HyperConnect Media” with a Florida address,

        and Hoggatt was identified as the contact person if further

        information was needed.         (Id. p. 72.)     A registered agent was

        designated in Florida.          (Id. p. 73.)

    •   On   February    27,    2018,    Hoggatt    filed   an    Application    for

        Delivery of Mail Through Agent with the United States Postal

        Service for HyperConnect Media mail to be delivered to a UPS

        Store in Florida. (Doc. #90-11, p. 77-78.)

    •   Effective April 16, 2018, a Certificate of Authority to do

        business in Florida was issued by the Florida Department of

        State to Mediavo, Inc.          (Doc. #90-10, pp. 69-70.)




                                          30
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 31 of 41 PageID 1580



    •   A confirming letter from the Florida Department of State dated

        April 18, 2018 was sent to Hoggatt.       (Id. p. 69.)

    •   On April 19, 2018, Mediavo registered HyperConnect Media as

        a fictitious name with the Florida Department of State (id.

        at 68), which conducts business in Florida.

    •   Mediavo has done, and continues to do, business in Florida.

        Mediavo states that its business is composed of 7% Florida

        users, which constitutes 6% of Mediavo’s overall revenue.

        (Doc. #89-1, p. 27.)

    •   Mediavo has entered into at least one contract in which it

        submitted to the jurisdiction of a Florida court.         (Doc. #89-

        2, p. 34; Doc. #90-12, p. 102.)

    •   Mediavo    operates   the    website   www.geteasymaps.co,     which

        directs users to a “Contact Us” section which identifies

        HyperConnect Media with a Florida address.       (Doc. #90-13, pp.

        105-07.)

    •   Mediavo    is   deploying    extensions   in   Florida,    although

        defendants have apparently refused to identify the names of

        the Florida customers.      (Doc. #90-14, pp. 147, 149; Doc. #90,

        p. 7.)

    •   The domain name for HyperConnect Media is owned by a Wyoming

        LLC which was set up for Mediavo by its Florida attorney.

        (Doc. #90-9, p. 63.)




                                      31
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 32 of 41 PageID 1581



       The Court finds that plaintiffs have sufficiently established

 that defendants are pursuing a cause of action which arises from

 defendants’ conducting a business in Florida.

    (b)   Committing Tortious Act

       Section 48.193(1)(a)(2), Florida Statutes, provides that a

 person “who personally or through an agent” commits a tortious act

 within this state “thereby submits himself or herself . . . to the

 jurisdiction of the courts of this state for any cause of action

 arising from . . . [c]ommitting a tortious act within this state.”

 “The statute expressly requires that the tort be committed in

 Florida.”    Casita, L.P. v. Maplewood Equity Partners L.P., 960 So.

 2d 854, 857 (Fla. 3d DCA 2007).           “In analyzing whether tortious

 conduct has occurred within Florida, courts have looked to whether

 the nonresident defendant committed a substantial aspect of the

 alleged tort in Florida.”      NHB Advisors, Inc. v. Czyzyk, 95 So. 3d

 444, 448 (Fla. 4th DCA 2012) (marks and citation omitted); see

 also Internet Sols. Corp. v. Marshall, 557 F.3d 1293, 1296 (11th

 Cir. 2009) (“For the purposes of the [long-arm] statute, the

 defendant does not have to be physically present in Florida for

 the tortious act to occur within that state.”); 3Lions Publ’g,

 Inc. v. Interactive Media Corp., 389 F. Supp. 3d 1031, 1037 (M.D.

 Fla. 2019) (“Under the long-arm statute, a nonresident defendant

 need not have a physical presence in Florida for the Court to

 assert    personal   jurisdiction.        Instead,   such   a   nonresident



                                      32
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 33 of 41 PageID 1582



 defendant need only commit a tortious act that causes injury within

 Florida.”     (citations omitted)).

       The        First         Amended      Complaint           alleges          defendants

 misappropriated plaintiffs’ trade secrets under the FUTSA and the

 DTSA,    which    constitutes         a   “tortious      act”    under      the   long-arm

 statute.     See Bovie Med. Corp. v. Livneh, 2010 WL 5297172, *6 (M.D.

 Fla. Dec. 20, 2010) (“Misappropriation of trade secrets is an

 intentional      tort     in    the   state      of    Florida.”).          Additionally,

 defendants concede that they have solicited business in Florida,

 and   plaintiffs         assert    this     was       through   the    extensions      and

 strategies that plaintiffs contend constitute trade secrets.

       The Court finds that plaintiffs have sufficiently established

 that defendants are pursuing a cause of action which arises from

 defendants’ committing a tortious act in Florida.

    (3)      Due Process Clause

       Having determined Florida’s long-arm statute is satisfied,

 the   Court      must     determine       whether       the   exercise      of    personal

 jurisdiction comports with due process.                       The touchstone of this

 analysis is whether the defendant has “certain minimum contacts

 with [the state] such that the maintenance of the suit does not

 offend      ‘traditional        notions     of        fair    play    and    substantial

 justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)

 (citation omitted).            The minimum contacts inquiry focuses on “the

 relationship among the defendant, the forum, and the litigation.”



                                             33
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 34 of 41 PageID 1583



 Walden v. Fiore, 571 U.S. 277, 284 (2014) (marks and citation

 omitted).

       “To determine whether the exercise of specific jurisdiction

 affords due process, we apply a three-part test.”            Waite v. All

 Acquisition Corp., 901 F.3d 1307, 1313 (11th Cir. 2018).

             First, we consider whether the plaintiffs have
             established that their claims “arise out of or
             relate to” at least one of the defendant’s
             contacts with the forum. Second, we ask
             whether the plaintiffs have demonstrated that
             the defendant “purposefully availed” itself of
             the privilege of conducting activities within
             the forum state. If the plaintiffs carry their
             burden of establishing the first two prongs,
             we next consider whether the defendant has
             “ma[de] a compelling case that the exercise of
             jurisdiction    would   violate    traditional
             notions of fair play and substantial justice.”

 Id. (citations omitted).

       The Court finds that plaintiffs causes of action against

 defendants in Florida satisfy due process.         As discussed earlier,

 plaintiffs have established that their claims “arise out of or

 relate to” at least one of defendants’ contacts with the forum.

 Both the causes of action arise out of defendants’ conducting

 business in Florida and/or committing a tortious act in Florida.

 Additionally, it is clear that plaintiffs have demonstrated that

 defendants “purposefully availed” themselves of the privilege of

 conducting    activities   within   Florida.      Indeed,   they   utilized

 Florida administrative processes to obtain authority for Mediavo

 to do so.    Finally, defendants have not “ma[de] a compelling case



                                      34
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 35 of 41 PageID 1584



 that    the   exercise    of    jurisdiction        would    violate       traditional

 notions of fair play and substantial justice.”                       Defendants both

 have far more than “slight contact” with Florida, and the conduct

 in   Florida,    if   true,     is   the    but-for     cause       of    the   alleged

 misappropriation.        Hoggatt and Mediavo are alleged to now be using

 the trade secrets to directly compete with plaintiffs, including

 Spigot, in Florida.            See Licciardello, 544 F.3d at 1288 (“The

 Constitution is not offended by the exercise of Florida’s long-

 arm statute to effect personal jurisdiction over Lovelady because

 his intentional conduct in his state of residence was calculated

 to cause injury to Carman in Florida.                Lovelady cannot now claim

 surprise at being haled into court here.”               (citations omitted)).

        Having   reviewed       the   allegations       in     the     First       Amended

 Complaint as well as the evidence provided by the parties, the

 Court finds defendants’ alleged conducting business in Florida and

 alleged misappropriation of trade secrets and utilization of them

 in Florida are sufficient to meet the Constitutional requirements

 for minimum contacts in this case.              The Court will now turn to

 defendants’ fairness argument.

        “Once it has been decided that a defendant purposefully

 established     minimum     contacts       within    the     forum       State,    these

 contacts may be considered in light of other factors to determine

 whether the assertion of personal jurisdiction would comport with

 ‘fair   play    and   substantial      justice.’”           Burger       King   Corp   v.



                                            35
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 36 of 41 PageID 1585



 Rudzewicz, 471 U.S. 462, 476 (1985) (quoting Int’l Shoe, 326 U.S.

 at 320).    Such factors include (1) ”the burden on the defendant,”

 (2) “the forum State’s interest in adjudicating the dispute,” (3)

 “the plaintiff’s interest in obtaining convenient and effective

 relief,”    (4)    “the     interstate        judicial      system’s       interest   in

 obtaining the most efficient resolution of controversies,” and (5)

 “the    shared    interest        of   the        several   States    in    furthering

 fundamental substantive social policies.”                        Id. at 477 (quoting

 World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980)).

 However,   it     is   a   rare   situation         in   which    sufficient    minimum

 contacts exist but where the exercise of jurisdiction would be

 unreasonable.      Elecs. For Imaging, Inc. v. Coyle, 340 F.3d 1344,

 1352 (11th Cir. 2003).

        Defendants argue that fairness dictates dismissal of the case

 so it may be heard in Missouri, asserting the following:

        There is nothing in these fairness factors that warrants
        an assertion of jurisdiction in Florida. In fact, the
        factors prove how unreasonable it is to assert
        jurisdiction over Defendants. It is burdensome to make
        Defendants travel to Florida to litigate this case—
        especially given that the balance of witnesses,
        evidence, and documents related to the claims and
        possible defenses are located in Missouri and/or the
        Cayman Islands. Florida has no interest in providing a
        forum to this dispute—especially when only one Plaintiff
        (Spigot) is located here and the Subject Information is
        situated in the Cayman Islands. As to the third factor,
        while it may be burdensome to make Spigot leave the state
        to litigate its claims, no other party—including the
        other Plaintiffs—seems to have any interest in hearing
        this case in Florida. And the last two factors—
        interstate efficiency and the shared interests of the


                                              36
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 37 of 41 PageID 1586



       state—certainly support dismissing this case—still in
       the pleading stage—so that the dispute can be heard in
       Missouri (where jurisdiction is proper).

 (Doc. #89, p. 16.)      Having considered defendants’ arguments, the

 Court is unconvinced.

       Defendants have not offered evidence of financial limitations

 to show a burden of litigating in Florida, the state of Florida

 has an interest in adjudicating a dispute that allegedly causes

 injury here in violation of its laws, plaintiffs have chosen

 Florida   as   their   preferred   forum   to   obtain    relief,   and   the

 judiciary has an interest in resolving a dispute in the forum where

 the case has been pending since November 2018.           E.g., Mosseri, 736

 F.3d at 1358; Island Stone Int’l Ltd. v. Island Stone India Private

 Ltd., 2017 WL 1437464, *8 (M.D. Fla. April 4, 2017); Am. Airlines,

 Inc. v. Despegar.com USA, Inc., 2014 WL 11880999, *8 (S.D. Fla.

 May 14, 2014).

       In conclusion, plaintiffs have demonstrated that the Court

 has specific jurisdiction over defendants pursuant to the Florida

 long-arm statute and that exercising that jurisdiction comports

 with due process.        Accordingly, the Court denies defendants’

 request to dismiss the case pursuant to Federal Rule of Civil

 Procedure 12(b)(2).

                                     IV.

       Defendants also assert that proper venue is not in Florida,

 but in Missouri.       Venue is defined by federal statute as “the



                                      37
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 38 of 41 PageID 1587



 geographic specification of the proper court or courts for the

 litigation of a civil action that is within the subject-matter

 jurisdiction of the district courts in general . . . .”          28 U.S.C.

 § 1390(a).    Pursuant to Rule 12(b)(3) of the Federal Rules of Civil

 Procedure, a defendant may move to dismiss a claim for improper

 venue, and the plaintiff bears the burden of demonstrating the

 venue selected is proper.      Watson v. Cmty. Educ. Ctrs., Inc., 2011

 WL 3516150, *2 (M.D. Fla. Aug. 11, 2011) (citing Delong Equip. Co.

 v. Wash. Mills Abrasive Co., 840 F.2d 843, 845 (11th Cir. 1988)).

       The Court must accept all allegations of the complaint
       as true, unless contradicted by the defendants’
       affidavits. When an allegation of the complaint is
       challenged, the court may examine facts outside of the
       complaint to determine whether venue is proper. In
       examining the record, the court must draw all reasonable
       inferences and resolve all factual conflicts in favor of
       the plaintiff.

 Id. (marks and citations omitted).

    A. Venue Legal Standards

       In the absence of a specialized venue statute, venue in a

 federal civil action is governed by 28 U.S.C. § 1391.           Under this

 statute, a civil action may be brought in

       (1) a judicial district in which any defendant resides,
       if all defendants are residents of the State in which
       the district is located;

       (2) a judicial district in which a substantial part of
       the events or omissions giving rise to the claim
       occurred, or a substantial part of property that is the
       subject of the action is situated; or




                                      38
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 39 of 41 PageID 1588



        (3) if there is no        district in which an action may
        otherwise be brought      as provided in this section, any
        judicial district in      which any defendant is subject to
        the court’s personal      jurisdiction with respect to such
        action.

 28 U.S.C. § 1391(b).       “When venue is challenged, the court must

 determine whether the case falls within one of the three categories

 set out in § 1391(b).       If it does, venue is proper; if it does

 not,   venue    is   improper,   and   the   case   must   be   dismissed   or

 transferred under § 1406(a).”          Atl. Marine Const. Co., Inc. v.

 U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 56 (2013).

   B. Analysis

        The First Amended Complaint asserts venue is proper “because

 Hoggatt and Mediavo are nonresidents and they can be sued in any

 county in this state.”       (Doc. #88, ¶ 8.)        Defendants accurately

 point out that this is not the correct standard in federal court.

 (Doc. #89, p. 17.)       Additionally, it is clear that § 1391(b)(1)

 does not apply since all defendants do not reside in the same

 state.    Hoggatt resides in Missouri, 28 U.S.C. § 1391(c)(1), and

 Mediavo is deemed to reside in Florida, 28 U.S.C. § 1391(c)(2).

        Plaintiffs assert that venue is proper in the Middle District

 of Florida because a substantial part of the events giving rise to

 the claims occurred in that district, as required by § 1391(b)(2).

 The Court agrees with plaintiffs.

        Plaintiffs have alleged Hoggatt obtained the trade secrets

 and he and Mediavo are now using them to directly compete with



                                        39
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 40 of 41 PageID 1589



 plaintiffs in Florida.       The use of the trade secrets, including

 use in Florida, is the basis for both misappropriation claims and,

 therefore, a substantial part of the underlying events.

       Defendants suggest that even if Hoggatt obtained the trade

 secrets in Florida, “there is no question that a substantial part

 of   the    alleged   misappropriation,    including    the   development,

 production and distribution of competing extensions took place

 outside of Florida.”     (Doc. #89, p. 18.)     However, the question is

 not whether more events occurred outside of Florida, but simply

 whether a substantial part occurred here.        See BW Orchards, LLC v.

 Spiech Farms Ga., LLC, 2019 WL 2635541, *3 (S.D. Ga. June 26, 2019)

 (“It is important to note that Plaintiffs are not required to show

 that a majority of the events occurred in the Southern District of

 Georgia; rather, they only need to show that a substantial part of

 the events occurred here.”).

       Drawing all reasonable inferences and resolving the factual

 conflicts in plaintiffs’ favor, the Court finds the alleged use of

 the trade secrets in Florida to directly compete with plaintiffs

 in Florida form a substantial part of the events giving rise to

 the misappropriation claims.        As such, venue is proper in this

 District.

       Accordingly, it is now

       ORDERED:




                                      40
Case 2:18-cv-00764-JES-NPM Document 96 Filed 04/23/20 Page 41 of 41 PageID 1590



        Defendants’     Motion   to   Dismiss    For   Lack   of     Personal

 Jurisdiction, For Improper Venue and, Alternatively, for Failure

 to State a Claim Upon Which Relief Can Be Granted (Doc. #89) is

 GRANTED to the extent the First Amended Complaint alleges causes

 of action based on conduct occurring prior to September 21, 2016,

 and such portions of the claims are dismissed without prejudice.

 The motion is otherwise DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this          23rd     day of

 April, 2020.




 Copies:
 Parties of record




                                      41
